Title: From James Madison to Richard Harrison (Abstract), 8 June 1805
From: Madison, James
To: Harrison, Richard


8 June 1805, Department of State. “I herewith return Mr. Yznardi’s papers & accounts all the charges in your recapitulation, except the fourth, consisting of office expences are in their nature admissible, as also the charge for compensation to his Agent at Algesiras. It is to be observed that the circular letters from this Dept. dated 1st. Augt. 1801, & of which you have been furnished with a copy, requires that the accounts of Mr. Yznardi accruing after the circular, could reach Cadiz, should be settled with the Minister of the UnitedStates. The first head of the recapitulation belongs to the appropriations for the defence of captured Vessels, the 2nd. to foreign intercourse, and the 3rd. to the same.”
